FUNK, J.
The Gerald Richland Realty Co. sued C. B. Grundstein in the Cuyahoga Common Pleas for services in consummating a deal for the exchange of certain real estate with Grundstein and C. C. Bleil. In a written agreement, Grundstein promised to pay the Realty Co. $1000 for consummating the deal.
The case was tried to the court and judgment was rendered for the Realty Co. for $1000. Error was prosecuted and it was complained that the judgment was manifestly against the weight of the evidence. The Realty Co. contended that the deal was consummated upon the signing of the contract between Grundstein and Bleil, while Grundstein contends that the deal was not to be consummated until the transfer of properties was completed as provided in the contract and escrow agreement; and that by Bleil’s inability to give good title to his property it was not consummated and the Realty Co. is not entitled to a commission. The Court of Appeals held:
1. Whether the words “for consummating a deal for my property with C. C. Bleil on his properties” has reference to the time of signing the contract or to the time of transferring the titles is the question upon which the determination of this case is predicated.
2. The contract between Grundstein & Bleil for exchange of the properties signed on the same day as the commission agreement (Jan. 23, 1923) contained a stipulation that the deal was to be consummated on Feb. 10, 1923.
3. From this, it seems that the deal was not to be consummated until the actual transfer of title and all things had been done as provided for in the contract.
4. It was further provided that in case Grundstein was unable to acquire title through no fault of his own, he was not to be liable for a breach of this contract or to the Realty Co. for commissions.
5. Construing the words “for consummating-a deal” in light of surrounding circumstances together with other written instruments, the parties had reference to the time of the transfer of title and not to the time of the signing of the contract.
Judgment reversed and cause remanded.